[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                    FOR THE ELEVENTH CIRCUIT      U.S. COURT OF APPEALS
                     ________________________       ELEVENTH CIRCUIT
                                                    SEPTEMBER 29, 2009
                                                     THOMAS K. KAHN
                            No. 08-16501                  CLERK
                      ________________________

                  D. C. Docket No. 07-80439-CV-DTKH

ROSELAURE EUGENE,


                                                         Plaintiff-Counter-
                                                      Defendant-Appellee,

                                versus

3DON & PARTNER ESTATE GROUP, LLC,
a Florida Limited Liability Corporation,
MICHELLE KETTLY DUMAS,
individually,

                                                 Defendants-Appellants,

M.G.N. INVESTMENTS, CORPORATION,
A Florida corporation,

                                                      Defendant-Counter-
                                                      Claimant-Appellant.
                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (September 29, 2009)

Before BARKETT and HULL, Circuit Judges, and SCHLESINGER,* District
Judge.

HULL, Circuit Judge:

       After review and oral argument, we conclude the Defendants-Appellants

have shown no reversible error, and therefore we affirm the judgment of the

district court in the amount of $187,500.00, plus post-judgment interest, in favor

of Plaintiff-Appellee Roselaure Eugene jointly and severally against Defendants-

Appellants 3Don & Partner Estate Group, LLC, Michelle Kettly Dumas, and

M.G.N. Investments Corporation.

       AFFIRMED.




       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2